In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-097 CR

____________________


JEREMY LEWING, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 97080




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Jeremy Lewing pled guilty to assault on a family
member.  The trial court found the evidence sufficient to find Lewing guilty, but deferred
further proceedings, placed Lewing on community supervision for three years, and assessed
a fine of $500.  On October 24, 2006, the State filed a motion to revoke Lewing's
unadjudicated community supervision.  Lewing pled "true" to three violations of the
conditions of his community supervision.  The trial court found that Lewing violated the
conditions of his community supervision, found Lewing guilty of assault on a family
member, and assessed punishment at ten years of confinement. 
	Lewing's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 5, 2007, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on July 2, 2007
Opinion Delivered July 11, 1007
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.